Citation Nr: 1106180	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a nasal 
blockage, to include as due to herbicide exposure.

2. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for benign 
lumps, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 
1971.  He is the recipient of the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In April 2010, the Veteran testified at a hearing before the 
undersigned, via video-conference.  A transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1. In a final rating decision issued in March 1995, the RO denied 
claims to reopen previously denied claims of entitlement to 
service connection for nasal blockage and benign lumps.

2. Evidence added to the record since the prior final denial in 
March 1995 is both cumulative and redundant of the evidence of 
record at that time and does not raise a reasonable possibility 
of substantiating the claims.


CONCLUSIONS OF LAW

1. The March 1995 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to service 
connection for a nasal blockage.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).
2. The March 1995 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to service 
connection for benign lumps.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claims and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010). 

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  
Further, for claims requiring new and material evidence, the 
Veteran must be notified that service connection was previously 
denied and of the reason for that denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in February 2008, prior to the initial unfavorable AOJ 
decision issued in April 2008.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, what is considered new and material evidence, 
how VA would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  This 
letter also informed the Veteran that his claims had been 
previously denied because the claimed disorders were not 
presumptively related to herbicide exposure and that the evidence 
he submits must be related to that fact, as required by Kent.  
Further, the letter provided information as to the substantiation 
of disability ratings and effective dates.  Thus, the Veteran was 
given all necessary notice under VCAA prior to the initial 
adjudication of his claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a March 1982 VA Agent Orange examination were reviewed 
by both the AOJ and the Board in connection with adjudication of 
his claims.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 

With regard to the duty to provide a VA examination with respect 
to the current claims, such duty does not extend to claims to 
reopen until after new and material evidence has been submitted.  
38 C.F.R. § 3.159(c)(4).  In light of the above, the Board 
concludes that the medical evidence of record is sufficient to 
adjudicate the Veteran's claims without further development and 
additional efforts to assist or notify the Veteran in accordance 
with VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran).  Therefore, the Board determines that 
the Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims. 

II. Analysis

The Veteran contends that he has a nasal blockage and benign lump 
disorder as a result of military service, either directly or due 
to herbicide exposure.  Thus, he contends that service connection 
is warranted for a nasal blockage and benign lumps.

The Veteran's claims were first denied in an October 1982 rating 
decision on the basis that a nasal blockage and benign lumps were 
not disorders established to be associated with herbicide 
exposure.  In a March 1995 rating decision, the RO found that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for a nasal 
blockage and benign lumps.  The RO indicated that the evidence 
still did not establish a relationship between the disorders and 
herbicide exposure or any other basis for service connection.  
Accordingly, the RO denied reopening the Veteran's claims.

The Veteran did not perfect an appeal of this decision.  The next 
communication from the Veteran with regard to this claim was his 
November 2007 application to reopen his claims, which is the 
subject of this appeal.  Thus, the March 1995 decision is final.  
38 U.S.C.A. § 7105 (West 1991) [(2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994) [(2010)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in November 2007; thus, the 
definition of new and material evidence applicable to the claim 
is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final March 1995 rating decision, the Veteran has 
submitted additional VA treatment records and personal 
statements, as well as duplicate service records.  Further, he 
testified at a hearing in April 2010.  However, although new, 
this evidence is not material, in that it does not raise a 
reasonable possibility of substantiating the Veteran's claims.  

Specifically, at the time of the March 1995 decision, the 
Veteran's service treatment records were of record, as well as 
evidence of post-service treatment for a deviated septum and 
benign lymphadenopathy.  At that time, neither a nasal blockage 
nor benign lumps were disorders deemed presumptive to herbicide 
exposure under VA regulations, and the Veteran has failed to 
submit competent evidence establishing such a connection.  
Additionally, he has not provided evidence demonstrating that the 
disorders are otherwise related to his military service.  The 
Veteran's testimony focused on his claimed herbicide exposure and 
all treatment he has identified is documented in the record, with 
the only treatment relevant to the claims having already been 
considered in the March 1995 rating decision.  Additionally, all 
treatment evidence dated since March 1995 is silent for the 
claimed disorders.  

The Board is sympathetic to the Veteran's situation and 
acknowledges the statements of the Veteran with respect to his 
symptoms and etiology of his nasal blockage and benign lumps.  
Nevertheless, these statements are not competent evidence 
establishing a connection to military service.  Lay evidence may 
not be rejected as not being material solely because the 
statements are merely observations of symptoms.  Shade v. 
Shinseki, 24 Vet. App. 110 (2010), citing Davidson v. Shinseki, 
581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1334-37 (Fed. Cir. 2006).  However, in this case, the symptoms 
and treatment the Veteran has presented are not new to the claim, 
having been of record as of the prior final denial.  
Consequently, there remains no competent evidence of in-service 
incurrence or aggravation of the Veteran's claimed nasal blockage 
and benign lumps or of a connection between these disorders and 
herbicide exposure.

Therefore, the Board must conclude that evidence added to the 
record since the March 1995 denial is new, but not material, in 
that it does not raise a reasonable possibility of substantiating 
the Veteran's claims.  As such, the Board finds that the evidence 
received subsequent to the RO's March 1995 decision is not new 
and material and the requirements to reopen the claims of 
entitlement to service connection for a nasal blockage and benign 
lumps have not been met.  Therefore, the claims to reopen 
previously denied claims seeking service connection for a these 
disorders are denied.



ORDER

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection for a nasal 
blockage is denied.

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection for benign 
lumps is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


